                                          Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLETTE CLAIRE SAVAGE,                             Case No. 19-cv-07994-DMR
                                   8                      Plaintiff,                        ORDER ON MOTIONS FOR
                                                                                            RECONSIDERATION
                                   9              v.
                                                                                            Re: Dkt. Nos. 33, 39
                                  10     MARK SAVAGE,
                                  11                      Defendant.

                                  12          Pro se Plaintiff Colette Savage filed a lawsuit against her brother, Defendant Mark Savage.
Northern District of California
 United States District Court




                                  13   She subsequently filed two motions for a preliminary injunction or temporary restraining order.

                                  14   Defendant moved to dismiss the complaint. On May 18, 2020, the court granted the motion to

                                  15   dismiss and dismissed the complaint on the ground that the court lacks subject matter jurisdiction

                                  16   over Plaintiff’s claims because they are barred by the Rooker-Feldman doctrine. The court also

                                  17   denied Plaintiff’s motions for injunctive relief and entered judgment the same day. [Docket Nos.

                                  18   31, 32.]

                                  19          Plaintiff filed a motion for reconsideration and/or relief from the judgment. [Docket No.

                                  20   33.] On September 18, 2020, while the motion for reconsideration was still pending, Plaintiff filed

                                  21   a third motion for a preliminary injunction seeking to enjoin writ of execution proceedings in
                                       Texas court and a request for an “Emergency Stay of Execution.” [Docket Nos. 35, 37.] On
                                  22
                                       October 5, 2020, the court issued an order clarifying that because the orders dismissing the
                                  23
                                       complaint and entering judgment against Plaintiff have not been vacated or set aside, the court
                                  24
                                       lacks subject matter jurisdiction over Plaintiff’s claims, including her newly-raised claims for
                                  25
                                       injunctive relief. [Docket No. 38.] On October 13, 2020, Plaintiff filed an objection to the court’s
                                  26
                                       October 5, 2020 order, which the court construes as a motion for reconsideration of that order.
                                  27
                                       [Docket No. 39.]
                                  28
                                            Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 2 of 6




                                   1           These matters are suitable for resolution without a hearing. Civ. L.R. 7-1(b). For the

                                   2   following reasons, Plaintiff’s motions are denied.

                                   3   I.      BACKGROUND
                                   4           The facts of this case were set forth in detail in the court’s May 18, 2020 order dismissing

                                   5   Plaintiff’s complaint. Savage v. Savage, No. 19-CV-07994-DMR, 2020 WL 2525079, at *1-4

                                   6   (N.D. Cal. May 18, 2020). In relevant part, Plaintiff’s complaint challenges Defendant’s actions

                                   7   with respect to a promissory note and family trust and litigation related to the same. The

                                   8   complaint includes three California and Texas state court orders as attachments. At Defendant’s

                                   9   request, to which Plaintiff did not object, the court took judicial notice of an additional 12

                                  10   decisions, pleadings, and orders from California and Texas state courts in litigation involving

                                  11   these parties. Id. at *3-4.

                                  12           Defendant moved pursuant to Federal Rules of Civil Procedure 8(a), 12(b)(1), and 12(b)(6)
Northern District of California
 United States District Court




                                  13   to dismiss the complaint, arguing in part that the court lacks subject matter jurisdiction over the

                                  14   complaint because Plaintiff’s claims are barred by the Rooker-Feldman doctrine. [Docket No. 16.]

                                  15   Plaintiff filed responses to the motion in which she did not address Defendant’s Rooker-Feldman

                                  16   argument. [Docket Nos. 21, 23.]

                                  17           In its May 18, 2020 order dismissing the complaint, the court found that “the heart of

                                  18   Plaintiff’s complaint is that a court order issued by a state court in Texas regarding the promissory

                                  19   note conflicts with orders by a California state probate court.” Id. at 1. Having considered the

                                  20   documents attached to the complaint and the judicially-noticeable California and Texas court

                                  21   proceedings, the court concluded that the Rooker-Feldman doctrine bars Plaintiff’s claims because

                                  22   “Plaintiff’s lawsuit amounts to a forbidden de facto appeal of state court decisions that entered

                                  23   judgment against her in Defendant’s favor regarding a promissory note she executed in Texas.”

                                  24   Savage, 2020 WL 2525079, at *5-6. Specifically, Plaintiff’s lawsuit “challenge[s] the propriety of

                                  25   various state court orders and seeks relief from those orders.” Id. at *6. Accordingly, the court

                                  26   concluded that “the Rooker-Feldman doctrine bars this court from exercising subject matter

                                  27   jurisdiction over Plaintiff’s complaint” and dismissed the complaint without prejudice. Id.

                                  28           Plaintiff now moves for reconsideration and/or relief from the May 18, 2020 judgment
                                                                                          2
                                             Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 3 of 6




                                   1   pursuant to Federal Rules of Civil Procedure 59(e) and 60(b)(1). She also moves for

                                   2   reconsideration of the October 5, 2020 order denying her third motion for injunctive relief.

                                   3   II.      MOTION FOR RECONSIDERATION AND/OR RELIEF FROM THE MAY 18,
                                                2020 JUDGMENT
                                   4
                                                Federal Rule of Civil Procedure 59(e) “permits a district court to reconsider and amend a
                                   5
                                       previous order.” However, reconsideration is an “extraordinary remedy, to be used sparingly.”
                                   6
                                       Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Absent highly unusual
                                   7
                                       circumstances, a motion for reconsideration should not be granted “unless the district court is
                                   8
                                       presented with newly discovered evidence, committed clear error, or if there is an intervening
                                   9
                                       change in the controlling law.” Id. (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665
                                  10
                                       (9th Cir. 1999)). Under Rule 60(b)(1), a court may “relieve a party or a party’s legal
                                  11
                                       representative from a final judgment, order or proceeding” based on “mistake, inadvertence,
                                  12
Northern District of California




                                       surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).
 United States District Court




                                  13
                                                In her motion for reconsideration, Plaintiff appears to argue that relief from the May 18,
                                  14
                                       2020 judgment is justified based on her “not knowing or understanding what” a request for
                                  15
                                       judicial notice was, and because she “had little time to research Rooker-Feldman.” Mot. 2, 26
                                  16
                                       (emphasis removed). As an initial matter, these grounds do not justify relief under Rule 59(e) or
                                  17
                                       60(b)(1), because “[a] Rule 59(e) motion may not be used to raise arguments or present evidence
                                  18
                                       for the first time when they could reasonably have been raised earlier in the litigation,” Kona, 229
                                  19
                                       F.3d at 890 (emphasis removed). Further, the Ninth Circuit has instructed that Rule 60 is to be
                                  20
                                       used “sparingly” and only in “extraordinary circumstances.” United States v. Wash., 98 F.3d
                                  21
                                       1159, 1163 (9th Cir. 1996). Plaintiff’s motion does not demonstrate any of the Rule 59(e) or
                                  22
                                       60(b)(1) factors justifying relief.
                                  23
                                                Moreover, nothing in Plaintiff’s motion for reconsideration changes the court’s
                                  24
                                       determination that it lacks jurisdiction over Plaintiff’s complaint. Plaintiff’s argument appears to
                                  25
                                       be the following: when Plaintiff moved for injunctive relief, she submitted several documents with
                                  26
                                       her moving papers, including two 2015 orders by the Honorable George A. Miram, Superior Court
                                  27
                                       of the State of California, in litigation over the William B. and Beatrice S. Savage Family Trust.
                                  28
                                                                                          3
                                          Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 4 of 6




                                   1   [Docket No. 33-3 at ECF pp. 2-3, 5-7.] Plaintiff states that she “mistakenly believed and was

                                   2   under the presumption that when she submitted evidence she was always asking the court to take

                                   3   judicial notice.” Mot. 8 (emphasis in original). According to Plaintiff, these California probate

                                   4   orders “void all following orders in Texas and subsequent courts.” Plaintiff then goes on to

                                   5   explain that “[n]ow that she is learning about Judicial Notice . . . she would like to oppose the

                                   6   judgments that are introduced by [Defendant] . . . and she lays out why those judgements are void

                                   7   in this brief.” Id. at 9 (emphasis in original). It appears that Plaintiff now objects to the court

                                   8   taking judicial notice of the decisions, pleadings, and orders submitted by Defendant in connection

                                   9   with his motion to dismiss on the basis that some of the decisions are “void.” Plaintiff repeats the

                                  10   central claim she made in her complaint and opposition to the motion to dismiss; that is, that the

                                  11   decisions by the Texas state court were “null and void” for various reasons, including for lack of

                                  12   subject matter jurisdiction, the court’s “refus[al] to enforce the proper contract,” the court’s
Northern District of California
 United States District Court




                                  13   “refus[a] to apply the law to fact,” and the fact that the “California probate orders void all

                                  14   following orders in Texas and subsequent courts.” Mot. 7-9, 18-23. According to Plaintiff, the

                                  15   court’s decision that her claims are barred by the Rooker-Feldman doctrine was based “on the

                                  16   wrong orders.” Id. at 12.

                                  17          These arguments reinforce the court’s prior decision that “Plaintiff’s lawsuit complains ‘of

                                  18   a legal wrong allegedly committed by the state court, and seeks relief from the judgment of that

                                  19   court,’” and that this court accordingly “lacks jurisdiction to consider her claims pursuant to the

                                  20   Rooker-Feldman doctrine.” See Savage, 2020 WL 2525079, at *6 (citing Noel v. Hall, 341 F.3d

                                  21   1148, 1163 (9th Cir. 2003)); see also Henrichs v. Valley View Dev., 474 F.3d 609, 614 (9th Cir.

                                  22   2007) (a request to declare a state court judgment void “is squarely barred by Rooker-Feldman”).

                                  23   As the court explained, Plaintiff’s lawsuit “challenges the judgments by the Texas state court and

                                  24   Marin County Superior Court and asks the court to ‘extinguish’ the promissory note at issue in

                                  25   Texas; in other words, she asks this court to ‘review and reject[ ] those [state court] judgments.’”

                                  26   Savage, 2020 WL 2525079, at *6 (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp.,

                                  27   544 U.S. 280, 284 (2005)). “As a result, the court must refuse to hear what is a ‘de facto appeal

                                  28   from’ those decisions, and ‘must also refuse to decide any issue raised in the suit that is
                                                                                          4
                                          Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 5 of 6




                                   1   ‘inextricably intertwined’ with an issue resolved by the state court in its judicial decision.’” Id.

                                   2   (quoting Noel, 341 F.3d at 1154).

                                   3          Plaintiff also appears to argue for the first time that the Rooker-Feldman doctrine does not

                                   4   apply because Defendant committed fraud on the Texas court by concealing the California probate

                                   5   orders. Mot. 9 (Defendant “committed an extrinsic fraud not disclosing those orders.” (emphasis

                                   6   removed)). “Rooker-Feldman does not bar a federal plaintiff from asserting as a legal wrong that

                                   7   an adverse party engaged in ‘conduct which prevent[ed] a [federal plaintiff] from presenting his

                                   8   claim in court.’” Reusser v. Wachovia Bank, 525 F.3d 855, 859 (9th Cir. 2008) (citing Kougasian

                                   9   v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004)). However, Plaintiff does not contend that she

                                  10   was prevented from submitting those orders in the Texas state court litigation; to the contrary, she

                                  11   repeatedly accuses the Texas courts of being “well aware of the facts and omissions,” disregarding

                                  12   the probate orders, and denying her claims and affirmative defenses. Mot. 18-19; see Savage,
Northern District of California
 United States District Court




                                  13   2020 WL 2525079, at *6 (finding that Plaintiff’s claims “amount[ ] to a ‘forbidden de facto appeal

                                  14   of a state court decision’ because at least some of Plaintiff’s defenses to her obligation to pay the

                                  15   [promissory] note have already been adjudicated in Defendant’s favor.” (internal citation

                                  16   omitted)). Therefore, the extrinsic fraud exception to the Rooker-Feldman doctrine does not

                                  17   appear to apply. See Ezor v. Goetz, 698 F. App’x 442, 443 (9th Cir. 2017) (holding that the

                                  18   extrinsic fraud exception did not apply because the plaintiff “did not allege any facts showing that

                                  19   he was prevented from presenting his claims in state court.”).

                                  20          In sum, Plaintiff has articulated no basis upon which reconsideration of the May 18, 2020

                                  21   judgment should be granted.

                                  22   III.   OBJECTION TO OCTOBER 4, 2020 ORDER
                                  23          As noted, Plaintiff filed a third motion for a preliminary injunction seeking to enjoin writ

                                  24   of execution proceedings in Texas court on September 18, 2020, and later filed a request for an

                                  25   “Emergency Stay of Execution.” [Docket Nos. 35, 37.] The court denied the motions on the

                                  26   ground that it lacks subject matter jurisdiction over Plaintiff’s claims. Plaintiff now moves for

                                  27   reconsideration of the court’s October 5, 2020 order. [Docket No. 39.] In her motion, Plaintiff

                                  28   again argues that her claims are not barred by the Rooker-Feldman doctrine and asserts that the
                                                                                          5
                                          Case 4:19-cv-07994-DMR Document 43 Filed 11/10/20 Page 6 of 6




                                   1   Texas courts are violating her rights and are part of Defendant’s “counterfeit scheme to defraud

                                   2   her.” Id. at 2, 5-6.

                                   3           For the reasons discussed above, Plaintiff has not established a basis for the court to revisit

                                   4   or reconsider its order dismissing the complaint for lack of subject matter jurisdiction.

                                   5   Accordingly, Plaintiff’s motion for reconsideration of the order denying her third motion for a

                                   6   preliminary injunction is denied.

                                   7   IV.     CONCLUSION
                                   8           For the foregoing reasons, Plaintiff’s motions for reconsideration are denied.
                                                                                                                ISTRIC
                                   9                                                                       TES D      TC
                                                                                                         TA




                                                                                                                                O
                                               IT IS SO ORDERED.




                                                                                                    S
                                  10




                                                                                                                                 U
                                                                                                   ED




                                                                                                                                  RT
                                       Dated: November 10, 2020                                                         DERED

                                                                                               UNIT
                                  11
                                                                                                                O OR
                                                                                                        IT IS S
                                                                                          ______________________________________




                                                                                                                                        R NIA
                                  12
Northern District of California
 United States District Court




                                                                                                        Donna M. Ryu
                                  13
                                                                                                                         . Ryu
                                                                                                                      MJudge
                                                                                                United States Magistrate
                                                                                               NO

                                                                                                                on     na
                                                                                                         Judge D




                                                                                                                                        FO
                                  14
                                                                                                 RT




                                                                                                                                    LI
                                                                                                        ER
                                                                                                   H




                                                                                                                                A
                                  15
                                                                                                             N                      C
                                                                                                                 D IS T IC T   OF
                                  16                                                                                   R
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
